Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Clarification of Record
	In the Office action notified on 8/18/2021, at page 4, the examiner intended to state:

    PNG
    media_image1.png
    119
    861
    media_image1.png
    Greyscale

See also the portion of Henderson ‘522 cited by the examiner.1


    PNG
    media_image3.png
    164
    894
    media_image3.png
    Greyscale

The examiner regrets these shortcomings in the Office action notified on 8/18/2021.

Claim 1 (amended 1/18/2022) 
	Claim 1 (amended 1/18/2022) reads:

    PNG
    media_image4.png
    284
    892
    media_image4.png
    Greyscale
 
	Claim 1 (amended 1/18/2022) is broader in scope than claim 1 as it stood at the time of the last Office action on the merits, i.e., as of 8/18/2021.  Specifically, pending claim 1 requires inter alia that the resulting solution have a Se(VI) concentration that is merely “lowered” relative to the Se(VI) concentration in the initial solution whereas prior to the amendment, the resulting solution had to be “selenate-barren,” i.e., construed in this case as a Se(VI) concentration less than 5 ppm (per original claim 6). 


Discussion of Selected Prior Art
	USP 4497659 to Crnojevich at Example 1 describes reducing the Se(VI) concentration in a pH 4.2 solution by over 98%, i.e., from 10.52 ppm Se(VI) to 0.19 ppm Se(VI), by adding 91 ppm of Cr(II)  per ppm Se(VI), i.e., ~1403 mole Cr(II) / mole Se(VI).  The time required to remove the selenium is reported to be about 1 hr (col 3 line 35).
	Crnojevich does not disclose chemical reduction of Se(VI) to selenide, e.g., H2Se, but rather “to the elemental state,” i.e, Se0.
	As reported by Lingane (June 1948) (cited 1/20/2022), it was “quite possible” to reduce Se(VI) first to Se(IV) then to selenium metal in stepwise fashion by chromous ion Cr(III).4  Lingane does not describe an initial molar ratio of at least 8.  Rather, Lingane titrates by combining the chromous ion and selenate gradually. 
	
Examiner Comments re: IDS filed 1/20/2022

citations were received from Applicant in that form.  As for the remaining three “missing” documents, it is unclear why they are not in the electronic file wrapper.
The reference 

    PNG
    media_image7.png
    100
    708
    media_image7.png
    Greyscale

listed at page 5 of 7 of the IDS filed 1/20/22 appears to correspond to a document provided the 2nd page of which begins

    PNG
    media_image8.png
    406
    864
    media_image8.png
    Greyscale

yet the first page of which does not appear to relate to selenium, but rather to arsenic:

    PNG
    media_image9.png
    581
    1017
    media_image9.png
    Greyscale


	No responsive corrective action is required.

	A provided reference captioned “Chapter 10.  Bismuth”, page 113 -120,  does not correspond to any citation on the IDS filed 1/20/2022:

    PNG
    media_image10.png
    354
    765
    media_image10.png
    Greyscale


	The LANGE citation at page 3 of the IDS filed 1/20/2022, to wit,

    PNG
    media_image11.png
    54
    718
    media_image11.png
    Greyscale

is a book review of Bagnall’s book on the chemistry of selenium, tellurium, and polonium.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
    

    
        1 Henderson ‘522 at column 1:
        
        
    PNG
    media_image2.png
    388
    432
    media_image2.png
    Greyscale

        2 Crnojevich ‘659 at Example 1: 
    PNG
    media_image5.png
    43
    460
    media_image5.png
    Greyscale

        3 (91 gpm / 52 g/mole) / (gpm / 79 g/mole) = 138 mole Cr(II) / mole Se(VI)
        4 Lingane at p 2000:
        
    PNG
    media_image6.png
    136
    406
    media_image6.png
    Greyscale